DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 08/05/2022 has been considered and found to be persuasive over Latham (GB 2561907) which fails to constitute prior art over the claims and are thus withdrawn.  Therefore, new grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 8, 11, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (US 2017/0138396)
In regards to claims 1 – 3, 8, 11, 12, 14, 15, Latham teaches bearing element including bearing substrate and a sliding layer comprising a polymeric material and nanodiamonds which are surface functionalized (abstract).  The polymeric material is preferably polyamide-imide (PAI).  The nano-diamonds are surface-functionalized with -COOH groups and/or -NH2 groups which are reacted with PAI polymer chains before curing (uncrosslinked) and the cured (crosslinked) after to maintain strength of the polymer based sliding layer [0031, 0058].  Thus, polyfunctionalized such as difunctionalized groups are provided which can be -COOH alone, -NH2 alone or combinations of both as crosslinking agents.  Method of preparing a bearing comprising applying a bifunctional crosslinking agent to a polyamide-imide material having the two functional groups and curing to provide a crosslinked surface of the claims are also provided.

Allowable Subject Matter
Claims 4 – 7, 9, 10, 13, 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Latham fails to teach the percentage of hydrocarbon chain that are aliphatic hydrocarbon, the average chain length of the hydrocarbon chain, or molar ratios of the crosslinking agent to functionalizable site in each molecular of the polymer.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
An NPL search by STIC was made for bearings having PAI and crosslinking agent of the claims which is attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771